Title: From Thomas Jefferson to James Ogilvie, 17 March 1804
From: Jefferson, Thomas
To: Ogilvie, James


          
            Dear Sir 
            Washington Mar. 17. 04.
          
          Your favor of the 11th. has been duly recieved, but Colo. Hampton had been gone several days. I hope you will have seen him as he passed thro’ Richmond. I shall with pleasure render you any service I can with such other of the members from South Carolina as may be in connection with the institution there. Accept my friendly salutations and assurances of great esteem & respect
          
            Th: Jefferson 
          
        